This is an appeal from the judgment of the superior court of Seminole county rendered on the 7th day of June, 1943. The motion for new trial was overruled on the 22nd day of June, 1943. The petition in error with case-made attached was filed in this court on the 23rd day of December, 1943. The defendant in error has filed a motion to dismiss the appeal for the reason that this proceeding was not commenced within six months from the rendition of the judgment or order overruling the motion for new trial. 12 O. S. 1941 § 972 provides that all proceedings for reversing, vacating or modifying a judgment or final order shall be commenced within six months from the rendition of the judgment or final order complained of.
In the case of Bishop v. Harris, 168 Okla. 626, 34 P.2d 243, we held that where the petition in error is not filed in this court until after the expiration of the six months from the date of the judgment or order appealed from the appeal will be dismissed for want of jurisdiction. See Pittsburgh Mortgage Inv. Co. v. Savage, 47 Okla. 616, 149 P. 1147; and Incorporated Town of Caddo v. Terry Const. Co., 58 Okla. 293, 159 P. 328. To a like effect see Provident Life *Page 653  Accident Ins. Co. v. Austin, 161 Okla. 280, 18 P.2d 539; Gilmore v. Smith, 93 Okla. 4, 219 P. 92; Verschoyle v. McDaniels, 127 Okla. 166, 260 P. 55; Williams v. Local Bldg. 
Loan Ass'n, 165 Okla. 244, 25 P.2d 1086.
The time in which to file the appeal in this action expired on the 22nd day of December, 1943. Since the petition in error with case-made attached was not filed in this court on or before that date, this court is without jurisdiction to hear and determine the cause, and the appeal is dismissed.
CORN, C.J., GIBSON, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.